 

EXHIBIT 10(iii)(a)

 

EXXON CORPORATION

 

1993 INCENTIVE PROGRAM

 

Adopted by shareholders April 28, 1993

(as last amended February 26, 2003)

 

GENERAL PROVISIONS

 

I. Purpose.

 

The 1993 Incentive Program is intended to help maintain and develop strong
management through ownership of shares of the Corporation by key employees of
the Corporation and certain of its affiliates and through incentive awards for
recognition of efforts and accomplishments which contribute materially to the
success of the Corporation’s business interests.

 

II. Definitions.

 

In this Program, except where the context otherwise indicates, the following
definitions apply:

 

(1) ‘Administrative authority’ means one of the following, as appropriate in
accordance with Section III: the Board; any committee to which the Board
delegates authority to administer this Program; or, in individual cases, the
Chairman of the Board or persons acting under his direction.

 

(2) ‘Affiliate’ means (a) any subsidiary and (b) any other corporation,
partnership, joint venture, or other entity in which the Corporation, directly
or indirectly, owns an equity interest and which the administrative authority
deems to be an affiliate for purposes of this Program (including, without
limitation, for purposes of determining whether a change of employment
constitutes a termination).

 

(3) ‘Award’ means a stock option, stock appreciation right (‘SAR’), restricted
stock, performance award, incentive share, dividend equivalent right (‘DER’), or
other award under this Program.

 

(4) ‘Board’ means the Board of Directors of the Corporation.

 

(5) ‘Board Compensation Committee,’ hereinafter sometimes called the ‘BCC,’
means the committee of the Board so designated in accordance with Section IV.

 

(6) ‘By the grant’ means by the action of the granting authority at the time of
the grant of an award hereunder, or at the time of an amendment of the grant, as
the case may be.



--------------------------------------------------------------------------------

 

(7) ‘Code’ means the Internal Revenue Code, as in effect from time to time.

 

(8) ‘Corporation’ means Exxon Corporation, a New Jersey corporation.

 

(9) ‘Designated beneficiary’ means the person designated by the grantee of an
award hereunder to be entitled, on the death of the grantee, to any remaining
rights arising out of such award. Such designation must be made in writing and
in accordance with such regulations as the administrative authority may
establish.

 

(10) ‘Detrimental activity’ means activity that is determined in individual
cases by the administrative authority to be detrimental to the interests of the
Corporation or any affiliate.

 

(11) ‘Dividend equivalent right,’ herein sometimes called a ‘DER,’ means the
right of the holder thereof to receive, pursuant to the terms of the DER,
credits based on the cash dividends that would be paid on the shares specified
in the DER if such shares were held by the grantee, as more particularly set
forth in Section XIV(1).

 

(12) ‘Effectively granted’ means, for purposes of determining the number of
shares subject to an outstanding award under this Program, the number of shares
subject to such award or the number of shares with respect to which the value of
such award is measured, as applicable. An option that includes an SAR shall be
considered a single award for this purpose.

 

(13) ‘Effectively issued’ means the gross number of shares purchased, issued,
delivered, or paid free of restrictions upon the exercise, settlement, or
payment of an award, or lapse of restrictions thereon, as the case may be.

 

(14) ‘Eligible employee’ means an employee of the Corporation or a subsidiary
who is a director or officer, or in a managerial, professional, or other key
position as determined by the granting authority.

 

(15) ‘Employee’ means an employee of the Corporation or an affiliate.

 

(16) ‘Exchange Act’ means the Securities Exchange Act of 1934, as amended from
time to time.

 

(17) ‘Fair market value’ in relation to a share as of any specific time shall
mean such value as reported for stock exchange transactions determined in
accordance with any applicable regulations of the administrative authority in
effect at the relevant time.

 

(18) ‘Grantee’ means a recipient of an award under this Program.

 

2



--------------------------------------------------------------------------------

 

(19) ‘Granting authority’ means the Board or any appropriate committee
authorized to grant and amend awards under this Program in accordance with
Section V and to exercise other powers of the granting authority hereunder.

 

(20) ‘Incentive shares’ means an award of shares granted pursuant to Section
XIII.

 

(21) ‘Incentive Stock Option,’ herein sometimes called an ‘ISO,’ means a stock
option meeting the requirements of Section 422 of the Code or any successor
provision.

 

(22) ‘Performance award’ means an award of shares, or of units or rights based
on, payable in, or otherwise related to shares, granted pursuant to Section XII.

 

(23) ‘Performance period’ means any period specified by the grant of a
performance award during which specified performance criteria are to be
measured.

 

(24) ‘Reporting person’ means a person subject to the reporting requirements of
Section 16(a) of the Exchange Act with respect to equity securities of the
Corporation.

 

(25) ‘Restricted stock’ means any share issued with the restriction that the
holder may not sell, transfer, pledge, or assign such share and such other
restrictions (which may include, but are not limited to, restrictions on the
right to vote or receive dividends) which may expire separately or in
combination, at one time or in installments, all as specified by the grant.

 

(26) ‘Rule 16b-3’ means Rule 16b-3 (or any successor thereto) under the Exchange
Act that exempts transactions under employee benefit plans, as in effect from
time to time.

 

(27) ‘Share’ means a share of Common Stock of the Corporation issued and
reacquired by the Corporation or previously authorized but unissued.

 

(28) ‘Shareholder-approved plan’ means any of the plans constituting parts of
any of the Incentive Programs previously approved by shareholders of the
Corporation.

 

(29) ‘Stock appreciation right,’ herein sometimes called an ‘SAR,’ means the
right of the holder thereof to receive, pursuant to the terms of the SAR, a
number of shares or cash or a combination of shares and cash, based on the
increase in the value of the number of shares specified in the SAR, as more
particularly set forth in Section X.

 

(30) ‘Subsidiary’ means a corporation, partnership, joint venture, or other
entity in which the Corporation, directly or indirectly, owns a 50% or greater
equity interest.

 

3



--------------------------------------------------------------------------------

 

(31) ‘Terminate’ means cease to be an employee for any reason, except by death,
but a change of employment from the Corporation or one affiliate to another
affiliate or to the Corporation shall not be considered a termination. For
purposes of this Program, the administrative authority may determine that the
time or date of termination is the day an employee resigns, accepts employment
with another employer or otherwise indicates an intent to resign, which time or
date need not necessarily be the last day on the payroll.

 

(32) ‘Terminate normally’ for purposes of this Program means terminate

 

(a) at normal retirement time for that employee, or

 

(b) with written approval of the administrative authority given in the context
of recognition that all or a specified portion of the outstanding awards to that
employee will not expire or be forfeited or annulled because of such
termination.

 

(33) ‘Year’ means calendar year.

 

III. Administration.

 

(1) The Board is the ultimate administrative authority for this Program, with
the power to conclusively interpret its provisions and decide all questions of
fact arising in its application. The Board may delegate its authority pursuant
to any provision of this Program to a committee which, except in the case of the
BCC, need not be a committee of the Board. Subject to the authority of the Board
or an authorized committee and excluding cases involving the Chairman as
grantee, the Chairman of the Board and persons acting under his direction may
serve as the administrative authority under this Program for purposes of making
determinations and interpretations in individual cases.

 

(2) The Board and any committee acting as the administrative authority under
this Program can act by regulation, by making individual determinations, or by
both. The Chairman of the Board and persons designated by him can act as the
administrative authority under this Program only by making individual
determinations.

 

(3) All determinations and interpretations pursuant to the provisions of this
Program shall be binding and conclusive upon the individuals involved and all
persons claiming under them.

 

(4) With respect to reporting persons, transactions under this Program are
intended to comply with all applicable conditions of Rule 16b-3. To the extent
any provision of this Program or any action by an authority under this Program
fails to so comply, such provision or action shall, without further action by
any person, be deemed to be automatically amended to the extent necessary to
effect compliance with Rule 16b-3, provided that if such provision or action
cannot be amended to effect such compliance, such provision or action shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
appropriate authority. Each award to a reporting person under this Program shall
be deemed issued subject to the foregoing qualification.

 

4



--------------------------------------------------------------------------------

 

(5) An award under this Program is not transferable except, as provided in the
award, by will or the laws of descent and distribution, and is not subject to
attachment, execution, or levy of any kind. The designation by a grantee of a
designated beneficiary shall not constitute a transfer.

 

(6) Any rights with respect to an award granted under this Program existing
after the grantee dies are exercisable by the grantee’s designated beneficiary
or, if there is no designated beneficiary, by the grantee’s personal
representative.

 

(7) Except as otherwise provided herein, a particular form of award may be
granted to an eligible employee either alone or in addition to other awards
hereunder. The provisions of particular forms of award need not be the same with
respect to each recipient.

 

(8) If the administrative authority believes that a grantee (a) may have engaged
in detrimental activity or (b) may have accepted employment with another
employer or otherwise indicated an intent to resign, the authority may suspend
the exercise, vesting or settlement of all or any specified portion of such
grantee’s outstanding awards pending an investigation of the matter.

 

(9) This Program and all action taken under it shall be governed by the laws of
the State of New York.

 

(10) Any award which was granted under a shareholder-approved plan and is still
outstanding shall be interpreted and administered in accordance with the
definitions and administrative provisions of this Program, including, without
limitation, Sections II through V hereof.

 

IV. Board Compensation Committee (BCC).

 

The Board shall appoint a BCC. The BCC shall consist of two or more members of
the Board, each of whom is a ‘nonemployee director’ within the meaning of Rule
16b-3. No award may be granted to a member of the BCC.

 

V. Right to Grant Awards; Reserved Powers.

 

The Board is the ultimate granting authority for this Program, with the power to
select eligible employees for participation in this Program and to make all
decisions concerning the grant or amendment of awards. The Board may delegate
such authority in whole or in part (1) in the case of reporting persons, to the
BCC and (2) in the case of eligible employees who are not reporting persons, to
any committee.

 

VI. Term.

 

The term of this Program begins on the date shareholder approval of this Program
is obtained and ends on the tenth anniversary of that date.

 

5



--------------------------------------------------------------------------------

 

VII. Awards Grantable.

 

(1) With effect from year end 2002 through the expiration of this Program on
April 28, 2003, no more than two million shares may be effectively granted as
new awards.

 

(2) [reserved]

 

(3) [reserved]

 

(4) [reserved]

 

(5) Notwithstanding the foregoing provisions of this Section VII, the total
number of shares that may be effectively granted under stock options or stock
appreciation rights to any one grantee in any one calendar year may not exceed
two tenths of one percent (0.2%) of the total number of shares of Common Stock
of the Corporation outstanding (excluding shares held by the Corporation) on
December 31, 1996.1

 

VIII. Adjustments.

 

Whenever a stock split, stock dividend, or other relevant change in
capitalization which the administrative authority determines to be dilutive to
outstanding awards occurs,

 

(1) the number of shares that can thereafter be obtained under outstanding
awards and the purchase price per share, if any, under such awards, and

 

(2) every number of shares used in determining whether a particular award is
grantable thereafter,

 

shall be appropriately adjusted.

 

--------------------------------------------------------------------------------

1 In accordance with Section VIII, such number of shares is doubled to reflect a
two-for-one split of the shares on March 14, 1997, and doubled again to reflect
a two-for-one split of the shares on June 20, 2001.

 

6



--------------------------------------------------------------------------------

 

IX. Stock Options.

 

One or more grantable stock options can be granted to any eligible employee.
Each stock option so granted shall be subject to such terms and conditions as
the granting authority shall impose, which shall include the following:

 

(1) The exercise price per share shall be specified by the grant, but shall in
no instance be less than 100 percent of fair market value at the time of grant.
Payment of the exercise price shall be made in cash, shares, or other
consideration in accordance with the terms of this Program and any applicable
regulations of the administrative authority in effect at the time and valued at
fair market value on the date of exercise of the stock option.

 

(2) A stock option shall become exercisable, if at all, at the time or times
specified by the grant. If the grantee terminates other than normally before a
stock option or portion thereof becomes exercisable, that stock option or
portion thereof shall be forfeited and shall never become exercisable. Except as
otherwise specified by the grant, a stock option shall become immediately
exercisable in full upon the death of the grantee.

 

(3) Any stock option or portion thereof that is exercisable is exercisable for
the full amount or for any part thereof, except as otherwise provided by the
grant.

 

(4) Each stock option ceases to be exercisable, as to any share, when the stock
option is exercised to purchase that share, or when a related SAR is exercised
either by the holder or automatically in accordance with its terms, or when the
stock option expires. To the extent an SAR included in a stock option is
exercised, such stock option shall be deemed to have been exercised and shall
not be deemed to have expired.

 

(5) A stock option or portion thereof that is exercisable shall expire in the
following situations:

 

(a) unless clauses (b), (c) or (d) below apply, it shall expire at the earlier
of:

 

(i) ten years after it is granted, or

 

(ii) any earlier time specified by the grant;

 

(b) if the grantee terminates, but does not terminate normally, it shall expire
at the time of termination;

 

(c) if the grantee is determined to have engaged in detrimental activity, it
shall expire as of the date of such determination; or

 

7



--------------------------------------------------------------------------------

 

(d) if the grantee dies, it shall expire at the earlier of:

 

(i) five years after the grantee’s death, or

 

(ii) any earlier time specified by the grant;

 

but, in any case, no later than ten years after it is granted.

 

(6) If a grantee terminates other than normally, (a) the administrative
authority may refuse to deliver shares in settlement of any pending stock option
exercise and (b) the granting authority may require the grantee to repay to the
Corporation an amount equal to the spread on any stock option exercised by the
grantee during the six-month period immediately preceding such termination. For
purposes of the foregoing subsection (6)(b), ‘spread’ means the difference
between the aggregate stock option exercise price and the fair market value of
the underlying shares on the date such option is exercised.

 

(7) All stock options granted hereunder are hereby designated as ISOs except to
the extent otherwise specified by the grant and except to the extent otherwise
specified in this Section IX(7). To the extent that the aggregate fair market
value of shares with respect to which stock options designated as ISOs are
exercisable for the first time by any grantee during any year (under all plans
of the Corporation and any affiliate thereof) exceeds $100,000, such stock
options shall be treated as not being ISOs. The foregoing shall be applied by
taking stock options into account in the order in which they were granted. For
the purposes of the foregoing, the fair market value of any share shall be
determined as of the time the stock option with respect to such share is
granted. In the event the foregoing results in a portion of a stock option
designated as an ISO exceeding the above $100,000 limitation, only such excess
shall be treated as not being an ISO.

 

For each year in which this Program is in effect, the number of shares that may
be effectively granted as ISOs may not exceed seven tenths of one percent (0.7%)
of the total number of shares of Common Stock of the Corporation outstanding
(excluding shares held by the Corporation) on the December 31 preceding the date
on which shareholder approval of this Program is obtained.2 If the number of
shares effectively granted as ISOs in any year is less than the number of shares
that could have been so granted pursuant to this paragraph, the balance of such
unused shares may be added to the maximum number of shares that may be
effectively granted as ISOs the following year.

 

A stock option designated as an ISO, or portion thereof, that fails or ceases to
qualify as such under the Code shall otherwise remain valid according to its
terms as a non-ISO under this Program.

 

--------------------------------------------------------------------------------

2 In accordance with Section VIII, such number of shares is doubled to reflect a
two-for-one split of the shares on March 14, 1997, and doubled again to reflect
a two-for-one split of the shares on June 20, 2001

 

8



--------------------------------------------------------------------------------

 

X. Stock Appreciation Rights.

 

(1) An SAR may be granted to an eligible employee as a separate award hereunder.
Any such SAR shall be subject to such terms and conditions as the granting
authority shall impose, which shall include provisions that (a) such SAR shall
entitle the holder thereof, upon exercise thereof in accordance with such SAR
and the regulations of the administrative authority, to receive from the
Corporation that number of shares having an aggregate value equal to the excess
of the fair market value, at the time of exercise of such SAR, of one share over
the exercise price per share specified by the grant of such SAR (which shall in
no instance be less than 100 percent of fair market value at the time of grant)
times the number of shares specified in such SAR, or portion thereof, which is
so exercised; and (b) such SAR shall be exercisable, or be forfeited or expire,
upon the same conditions set forth for freestanding options in Section IX,
paragraphs (2), (3), (4), (5), and (6).

 

(2) Any stock option granted under this Program may include an SAR, either at
the time of grant or by amendment. An SAR included in a stock option shall be
subject to such terms and conditions as the granting authority shall impose,
which shall include provisions that (a) such SAR shall be exercisable to the
extent, and only to the extent, the stock option is exercisable; and (b) such
SAR shall entitle the optionee to surrender to the Corporation unexercised the
stock option in which the SAR is included, or any portion thereof, and to
receive from the Corporation in exchange therefor that number of shares having
an aggregate value equal to the excess of the fair market value, at the time of
exercise of such SAR, of one share over the exercise price specified in such
stock option times the number of shares specified in such stock option, or
portion thereof, which is so surrendered.

 

(3) In lieu of the right to receive all or any specified portion of such shares,
an SAR may entitle the holder thereof to receive the cash equivalent thereof as
specified by the grant.

 

(4) An SAR may provide that such SAR shall be deemed to have been exercised at
the close of business on the business day preceding the expiration of such SAR
or the related stock option, if any, if at such time such SAR has positive value
and would have expired in accordance with the conditions set forth in Section
IX(5)(a).

 

Xl. Restricted Stock.

 

(1) An award of restricted stock may be granted hereunder to an eligible
employee, for no cash consideration, for such minimum consideration as may be
required by applicable law, or for such other consideration as may be specified
by the grant. The terms and conditions of restricted stock shall be specified by
the grant.

 

(2) Any restricted stock issued hereunder may be evidenced in such manner as the
administrative authority in its sole discretion shall deem appropriate,
including, without limitation, book-entry registration or issuance of a stock
certificate or certificates. In the event any stock certificate is issued in
respect of shares of restricted stock awarded hereunder, such certificate shall
bear an appropriate legend with respect to the restrictions applicable to such
award.

 

9



--------------------------------------------------------------------------------

 

(3) Except as otherwise specified by the grant, if a holder of record of
restricted stock terminates, but does not terminate normally, all shares of
restricted stock (whether or not stock certificates have been issued) then held
by such holder and then subject to restriction shall be forfeited by such holder
and reacquired by the Corporation. Except as otherwise specified by the grant,
if a holder of record of restricted stock terminates normally or dies, any and
all remaining restrictions with respect to such restricted stock shall expire.
Notwithstanding the foregoing, if a holder of record of restricted stock is
determined to have engaged in detrimental activity, all shares of restricted
stock (whether or not stock certificates have been issued) then held by such
holder and then subject to restriction shall be forfeited by such holder as of
the date of such determination and shall be reacquired by the Corporation.

 

XII. Performance Awards.

 

(1) Performance awards may be granted hereunder to an eligible employee, for no
cash consideration, for such minimum consideration as may be required by
applicable law, or for such other consideration as may be specified by the
grant. The terms and conditions of performance awards, which may include
provisions establishing performance periods, performance criteria to be achieved
during a performance period, and maximum or minimum settlement values, shall be
specified by the grant.

 

(2) Performance awards may be valued by reference to the value of Common Stock
of the Corporation or according to any other formula or method. Performance
awards may be paid in cash, shares, or other consideration, or any combination
thereof. The extent to which any applicable performance criteria have been
achieved shall be conclusively determined by the administrative authority.
Performance awards may be payable in a single payment or in installments and may
be payable at a specified date or dates or upon attaining performance criteria.

 

(3) Except as otherwise specified by the grant, if the grantee terminates, but
does not terminate normally, any performance award or installment thereof not
payable prior to the grantee’s termination shall be annulled as of the date of
termination. If the grantee is determined to have engaged in detrimental
activity, any performance award or installment thereof not payable prior to the
date of such determination shall be annulled as of such date.

 

XIII. Incentive Shares.

 

(1) An incentive award may be granted hereunder in the form of shares. Incentive
shares may be granted to an eligible employee for no cash consideration, for
such minimum consideration as may be required by applicable law, or for such
other consideration as may be specified by the grant. The terms and conditions
of incentive shares shall be specified by the grant.

 

(2) Incentive shares may be paid to the grantee in a single installment or in
installments and may be paid at the time of grant or deferred to a later date or
dates. Each grant shall specify the time and method of payment as determined by
the granting authority, provided that no such determination shall authorize
delivery of shares to be made later than the tenth anniversary of the

 

10



--------------------------------------------------------------------------------

 

grantee’s date of termination. The granting authority, by amendment of the grant
prior to delivery, can modify the method of payment for any incentive shares,
provided that the delivery of any incentive shares shall be completed not later
than the tenth anniversary of the grantee’s date of termination.

 

(3) If any incentive shares are payable after the grantee dies, such shares
shall be payable (a) to the grantee’s designated beneficiary or, if there is no
designated beneficiary, to the grantee’s personal representative, and (b) either
in the form specified by the grant or otherwise, as may be determined by the
administrative authority.

 

(4) Any grant of incentive shares is provisional, as to any share, until
delivery of the certificate representing such share. If, while the grant is
provisional,

 

(a) the grantee terminates, but does not terminate normally, or

 

(b) the grantee is determined to have engaged in detrimental activity,

 

the grant shall be annulled as of the date of termination, or the date of such
determination, as the case may be.

 

XIV. Dividend Equivalent Rights; Interest Equivalents.

 

(1) A DER may be granted hereunder to an eligible employee, as a component of
another award or as a separate award. The terms and conditions of DERs shall be
specified by the grant. Dividend equivalents credited to the holder of a DER may
be paid currently or may be deemed to be reinvested in additional shares (which
may thereafter accrue additional dividend equivalents). Any such reinvestment
shall be at fair market value at the time thereof. DERs may be settled in cash
or shares or a combination thereof, in a single installment or installments. A
DER granted as a component of another award may provide that such DER shall be
settled upon exercise, settlement, or payment of, or lapse of restrictions on,
such other award, and that such DER shall expire or be forfeited or annulled
under the same conditions as such other award. A DER granted as a component of
another award may also contain terms and conditions different from such other
award.

 

(2) Any award under this Program that is settled in whole or in part in cash on
a deferred basis may provide by the grant for interest equivalents to be
credited with respect to such cash payment. Interest equivalents may be
compounded and shall be paid upon such terms and conditions as may be specified
by the grant.

 

XV. Other Awards.

 

Other forms of award based on, payable in or otherwise related in whole or in
part to shares may be granted to an eligible employee under this Program if the
granting authority determines that such awards are consistent with the purposes
and restrictions of this Program. The terms and conditions of such awards shall
be specified by the grant. Such awards shall be granted for no cash

 

11



--------------------------------------------------------------------------------

 

consideration, for such minimum consideration as may be required by applicable
law, or for such other consideration as may be specified by the grant.

 

XVI. Amendments to This Program.

 

The Board can from time to time amend or terminate this Program, or any
provision hereof, except that approval of the shareholders of the Corporation
shall be required for any amendment (1) to increase the maximum number of shares
that may be effectively granted as awards hereunder; (2) to decrease the minimum
exercise price per share of a stock option or SAR; or (3) for which such
approval is otherwise necessary to comply with any applicable law, regulation,
or listing requirement, or to qualify for an exemption or characterization that
is deemed desirable by the Board. An amendment of this Program shall, unless the
amendment provides otherwise, be effective for all outstanding awards.

 

XVII. Amendments to Individual Awards.

 

Without amending this Program, but subject to any requirements of applicable law
or regulation, the granting authority may amend any one or more outstanding
awards under this Program or any other shareholder-approved plan to incorporate
in those awards any terms that could then be incorporated in a new award under
this Program.

 

XVIII. Withholding Taxes.

 

The Corporation shall have the right to deduct from any cash payment made under
this Program any federal, state or local income or other taxes required by law
to be withheld with respect to such payment. It shall be a condition to the
obligation of the Corporation to deliver shares or securities of the Corporation
upon exercise of a stock option or SAR, upon settlement of a performance award
or DER, upon delivery of restricted stock or incentive shares, or upon exercise,
settlement, or payment of any other award under this Program, that the grantee
of such award pay to the Corporation such amount as may be requested by the
Corporation for the purpose of satisfying any liability for such withholding
taxes. Any award under this Program may provide by the grant that the grantee of
such award may elect, in accordance with any applicable regulations of the
administrative authority, to pay a portion or all of the amount of such minimum
required or additional permitted withholding taxes in shares. The grantee shall
authorize the Corporation to withhold, or shall agree to surrender back to the
Corporation, on or about the date such withholding tax liability is
determinable, shares previously owned by such grantee or a portion of the shares
that were or otherwise would be distributed to such grantee pursuant to such
award having a fair market value equal to the amount of such required or
permitted withholding taxes to be paid in shares.

 

XIX. Grant of Awards to Employees Who are Foreign Nationals.

 

Without amending this Program, but subject to the limitations specified in
Sections III(4) and XVI, the granting authority can grant or amend, and the
administrative authority can administer, annul, or terminate, awards to eligible
employees who are foreign nationals on such terms and conditions different from
those specified in this Program as may in its judgment be necessary or desirable
to foster and promote achievement of the purposes of this Program.

 

12